    Case 6:20-cv-00030-ADA-JCM Document 67-1 Filed 06/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT
                       COURT FOR THE WESTERN DISTRICT
                            OF TEXAS WACO DIVISION

REBECCA DALBERG AND CORNELIUS      §
DALBERG                            §
     Plaintiffs,                   §
                                   §
                                   §
                                   §
v.                                 §                 Civil Action No. 6:20-cv-00030-
                                   §                 ADA-JCM
ETHICON INC. and JOHNSON & JOHNSON §
                                   §
                                   §
                                   §
    Defendants.                    §


                                       ORDER

      AND NOW, this ______ day of ___________ 2020, upon consideration of Defendants

Ethicon, Inc. and Johnson and Johnson’s Motion for Leave to File Supplemental Summary

Judgment Motion, and Plaintiffs’ Response in Opposition, it is ORDERED that Defendants’

Motion is DENIED.

                                        BY THE COURT:



                                        ______________________________
